Appeals from two decisions of the Unemployment Insurance Appeal Board, filed October 25, 1990, which, inter alia, assessed Enesco Imports Corporation for unemployment insurance contributions.
The question of whether an employer/employee relationship exists is one of fact and depends on whether there is evidence of either control over the results achieved or over the means used to achieve those results (Matter of Rivera [State Line Delivery Serv. — Roberts], 69 NY2d 679, 682, cert denied 481 US 1049). Here, claimant was a sales representative for Enesco Imports Corporation and was assigned to a specific sales territory. He received training from the corporation and was terminated because he was not meeting the corporation’s sales quotas. Under these circumstances, and on the record before us, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that claimant and other persons similarly situated were employees of the corporation (see, Matter of Cohen [Blinder, Robinson & Co.— Roberts], 112 AD2d 687, affd 67 NY2d 683; Matter of Rawdin [College Town Sportswear—Ross], 58 AD2d 714).
Weiss, P. J., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decisions are affirmed, without costs.